Response to Arguments
	Applicant's arguments filed 06 SEP 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
The cited reference does not teach or suggest the claim elements “in response to the requested change to the interpretive threshold, causing the indication of the distribution in the confusion matrix to be dynamically updated in accordance with the requested change,” as recited in amended claim 25. See, e.g., Spec. at Figs. 67, 69 (6916).

The Office Action cites to a passage of Sluban for the above element prior to the present amendments. Office Action at 38. Sluban generally describes an “ensemble-based” technique for “noise” and “outlier” detection in data, which can be used to clean the data for downstream data analysis applications such as data mining. Sluban at Abstract. The paper also describes a web-based platform called “ViperCharts” which implements the noise detection algorithms and “visual evaluation techniques.” Id.

At the passages cited for the above elements (Office Action at 40-41), Sluban teaches that the results of the ensembled noise detection or outlier identification process can be presented to “human experts” during a “data cleaning” phase of the data. Sluban at p. 57 (first full paragraph). This ensembled noise detection approach is able to improve noise identification performance in various application areas. Id. at p. 4 (fourth full paragraphs). The Office Action further states that “data cleaning” changes the “distribution” of the data. Office Action at 41.

However, in a data cleaning step, the user is directly changing the data itself (e.g. removing noisy or outlier data points) in order to change the distribution of the data. Sluban does not describe changing the distribution in response to changing an “interpretive threshold” associated with the model(s). 

	The first point regarding “the user is directly changing the data itself” was not claimed. That argument is moot.
	The second point regarding “changing the distribution” was not originally claimed and is amended in. A changing, nonstationary distribution is well known in the art and would be an easy 103 rejection.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Moreover, while Sluban in places describes a “confusion matrix” (Sluban at p. 80), it does not teach or suggest dynamically changing the contents of the confusion matrix based on a requested change to the “interpretive threshold.”

	Applicant did not originally claim an “interpretive” threshold. The “interpretive” limitation is added in the present amendments. Nowhere in Applicant’s Specification is anything described as “interpretive”. That limitation is new matter to the application.
	That argument is moot.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
The cited reference does not teach or suggest the claim elements “in response to the requested change to the interpretive threshold, cause the indication of the distribution in the confusion matrix to be dynamically updated in accordance with the requested change,” as recited in amended claim 32.

For reasons similar to those discussed in connection with claim 25, the cited reference does not teach or suggest these features. As discussed, at the passages cited for the above elements, Sluban teaches that the results of the ensembled noise detection or outlier identification process can be presented to “human experts” during a “data cleaning” phase of the data. This ensembled noise detection approach is able to improve noise identification performance in various application areas. The Office Action further states that “data cleaning” changes the “distribution” of the data.

However, in a data cleaning step, the user is directly changing the data itself (e.g. removing noisy or outlier data points) in order to change the distribution of the data. Sluban does not describe changing the distribution in response to changing an “interpretive threshold” associated with the model(s). Moreover, while Sluban in places describes a “confusion matrix,” it does not teach or suggest dynamically changing the contents of the confusion matrix based on a requested change to the “interpretive threshold.”

	Applicant did not originally claim an “interpretive” threshold. The “interpretive” limitation is added in the present amendments. Nowhere in Applicant’s Specification is anything described as “interpretive”. That limitation is new matter to the application.
	That argument is moot.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
The cited reference does not teach or suggest the claim elements “in response to the requested change to the interpretive threshold, cause the indication of the distribution in the confusion matrix to be dynamically updated in accordance with the requested change,” as recited in amended claim 39.

For reasons similar to those discussed in connection with claims 25 and 32, the cited reference does not teach or suggest these features. As discussed, at the passages cited for the above elements, Sluban teaches that the results of the ensembled noise detection or outlier identification process can be presented to “human experts” during a “data cleaning” phase of the data. This ensembled noise detection approach is able to improve noise identification performance in various application areas. The Office Action further states that “data cleaning” changes the “distribution” of the data.

However, in a data cleaning step, the user is directly changing the data itself (e.g. removing noisy or outlier data points) in order to change the distribution of the data. Sluban does not describe changing the distribution in response to changing an “interpretive threshold” associated with the model(s). Moreover, while Sluban in places describes a “confusion matrix,” it does not teach or suggest dynamically changing the contents of the confusion matrix based on a requested change to the “interpretive threshold.”

	Applicant did not originally claim an “interpretive” threshold. The “interpretive” limitation is added in the present amendments. Nowhere in Applicant’s Specification is anything described as “interpretive”. That limitation is new matter to the application.
	That argument is moot.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
Numerous ones of the dependent claims recite additional features that further distinguish the cited art. However, since Applicant has demonstrated that the independent claims are patentable over the cited art, a further discussion of the dependent claims is not necessary at this time. Applicant reserves the right to raise further arguments.

	Applicant’s argument regarding the independent claims is unpersuasive. Therefore, there is no novel matter that is incorporated by reference to the dependent claims.
	The rejections stand.

Argument 6
However, the language of the independent claims does not mention any mathematical formulas, or any mental steps that can be performed in the human mind. Rather, the claims recite the behavior of a “graphical user interface,” which must necessarily be implemented by a computer system.

The functioning of graphical interfaces can be patent-eligible subject matter, as instructed by Example 23 of the Office’s Section 101 Guidance. https://www.uspto. gov/sites/default/files/documents/101_examples_1to36.pdf. Applicant respectfully submits that the independent claims here are unlike claims 2 and 3 of Example 23, which focuses on a “calculation” step, which represents a mental process masquerading as a “computer implemented method.” Here, there is no specific processing step or any “calculation” that is the crux of the claim. Rather, the independent claims recite purely the behavior “graphical user interface.” Like claims 1 and 4 in Example 23, the claimed GUI is addressing a problem within the computer system, and 1s necessarily rooted in computer technology. For example, the dynamic updating of the GUI allows for efficient interactions with clients and the data on backend servers. See, e.g., Spec. at [00309]. The visualization also allows users to easily select interpretive threshold setting for interpreting the output of machine learning models based on real-time visual evidence. See, e.g., id. at [00308]. Different interpretive settings may be tried without affecting the saved results of an evaluation run. /d. Understood this way, the recited features represent a practical application of computer technology to improve the functioning of a specialized computer system (a Machine Learning Service or MLS). The claims are not reciting a bare mental process or mathematical formula that can be performed outside the computer system.

	A “graphical interface” is described at a high level. Applicant’s Specification recites:

[00341] In at least some embodiments, a server that implements one or more of the components of a machine learning service (including control-plane components such as API request handlers, input record handlers, recipe validators and recipe run-time managers, feature processing managers, plan generators, job schedulers, artifact repositories, and the like, as well as data plane components such as MLS servers used for model generation/training, implementing decision tree optimizations, model pruning and/or category-based sampling, generating and/or displaying evaluation results graphically, and so on) may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 70 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory 9020 (which may comprise both non-volatile and volatile memory modules) via an input/output (I/O) interface 9030. Computing device 9000 further includes a network interface 9040 coupled to I/O interface 9030.

[00342] In various embodiments, computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions.  For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors.

	This “graphical interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 7
In the response section of the Office Action (pages 66-69), the Office Action states that a “graphical user interface” is a “broad term” that is described at a “high level.” Id. at 68. While Applicant does not necessarily agree with this characterization of the “graphical user interface” in the independent claims, Applicant has herein amended the independent claims to recite that the “graphical user interface” is able to receive a “requested change” to an “interpretive threshold” for one or more machine learning models, and in response, dynamically update a “confusion matrix” indicating a “distribution” of values produced by the one or more machine learning models. This recited graphical user interface is not a “general-purposes” or generic GUI, but a specialized GUI that enables an intuitive way of evaluating machine learning models and visually and interactively selecting “interpretive thresholds” for the models.

	Applicant did not originally claim an “interpretive” threshold. The “interpretive” limitation is added in the present amendments. Nowhere in Applicant’s Specification is anything described as “interpretive”. That limitation is new matter to the application.
	That argument is moot.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 8
Moreover, Applicant respectively submits that the recited GUI is not an “insignificant extra-solution activity,” as suggested by the Office Action. Rather, the GUI is itself the solution, not the alleged “mental process” or “mathematics” associated with the GUI. As explained in the Specification at [00307], current machine learning services do not provide sufficiently easy-to-use or intuitive GUI for evaluating machine learning models or selecting interpretive parameters, especially for “non-expert” users. Id. The recited GUI is an improvement over current computer systems to “bridge the gap” between the backend capabilities of the machine learning service and the users’ ability to easily interpret model results and choose model interpretation settings. Id. Thus, the solutions recited by the claims are not a bare mental process that can be divorced from the recited computer system context. Rather, the recited solutions are specifically aimed at solving problems that arise in the computer context. Accordingly, the recited GUI features in the claims are not “extra-solution,” but an essential part of the solution to an existing computer problem.

	Applicant did not originally claim an “interpretive” threshold. The “interpretive” limitation is added in the present amendments. Nowhere in Applicant’s Specification is anything described as “interpretive”. That limitation is new matter to the application.
	That argument is moot.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 9
Furthermore, Applicant respectfully notes that the independent claims are amended herein to recite an additional step of “storing” the interpretive threshold in a data repository and using the interpretive threshold to interpret results of a later model run. This storing of the interpretive threshold in an electronic data store and later use of the interpretive threshold is a concrete physical step that must take place outside the human mind, and goes beyond the mere “presenting” and “changing” of data as argued by Office Action (id. at 2). The saving feature further improves current machine learning services by allowing users to create different sets of interpretive settings for different users and uses cases, and to explore the effects of interpretive parameters for multiple “what-if” scenarios. See, e.g., Spec. at [00308], [00335]. This improved functionality is a separate reason why the independent claims are patent-eligible subject matter and, at the very least, integrates the independent claims into a practical application under the step 2A analysis.

For at least these reasons, Applicant respectfully submits that the claims in this case are patent-eligible under step 2A of the Section 101 analysis. Applicant respectfully requests withdrawal of the Section 101 rejections in view of the foregoing.

	Applicant makes reference to the outdated “useful, concrete and tangible” test by stating: “…use of the interpretive threshold is a concrete physical step…” Such an argument is moot.
	Further, Applicant did not originally claim an “interpretive” threshold. The “interpretive” limitation is added in the present amendments. Nowhere in Applicant’s Specification is anything described as “interpretive”. That limitation is new matter to the application.
	That argument is moot.
	Applicant’s argument is unpersuasive.
	The rejections stand.











Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
13 SEP 2022